Title: Virginia Delegates to Thomas Jefferson, 27 April 1781
From: Virginia Delegates
To: Jefferson, Thomas


Sr.
Philadelphia April 27th 1781
Having discovered that there were a considerable number of Rampart Arms belonging to the U. S. at this place, which have long lain dormant, (having been supposed useless for the Field,) we have found on enquiry that with a small alteration, and fixing Bayonettes to them they are capable of being renderd exceeding good Field Arms; & knowing the necessity of the State for a Supply of that article we have been extreemely desireous to have them alterd and Sent on with all possible dispatch; we flatterd ourselves that this might have been done expeditiously by the Intervention of some Virginia Merchants who had money in this City which they offerd to dispose of for the purchase of the Arms from the Continent; to have them fitted and transported at their own expence, and on their arrival in Virginia giving the State the offer of them upon terms yeilding them a reasonable Profit for their trouble and expence in so doing; but when they gave in their proposals to us in writing, we were extreemely sorry to find that what would yield them a profit, (far short as they informed us of what might be obtaind by vesting their money in other Articles of Commerce,) greatly exceeded any allowance we thought ourselves Justifiable in agreeing they shd. receive, especially when we considerd the low condition of the treasury of the State, and that we must engage the faith of the State for the Immediate advance of one half the Money, and the payment of the other half on the delivery of the Arms. This determined us to embrace an Alternative, which we hope in the End will prove more Eligible; we have in consequence of that determination procured an Order of Congress to the board of War to have two thousand Stand immediately alterd and fitted up for field Service, to be forwarded with all possible expedition to Virginia and the remainder to be sent to Maryland and North Carolina. In order to accelerate this operation, we must entreat your Excellency to devise some means of furnishing to the amount of 1,300 Pounds hard money or its Value in Paper, such as will Circulate in this State; without which we find it will absolutely be impracticable to carry into execution a measure which will be productive of the greatest advantage to the Southern States, for want of some fund in this City we have often found ourselves greatly embarrassed, and frequently absolutely prevented from expediting Succours of whose consequences we are fully apprized to the Southward, and are extremely mortified to find frequently that a very small Sum which would, by being advanced to Waggoners &.c. set them at work; it is neither in our power to advance nor procure, either on our own or the States Credit—it being absolutely impracticable to negotiate a Bill we cannot but think it highly proper to fix an Agent for the State in this City, to be furnished with remittances for such purposes, and to transact many other usefull pieces of Business for the State which not only lays greatly out of the line of the delegates duty, but frequently prevents them from bestowing the necessary attention to the more important interests of the State and of the Union in General. Your Excellency will be at no loss to concieve why a remittance of the above Sum for the present occasion is highly necessary and expedient when we inform you that from the tardiness of the States in general to pay in their arrearages of taxes, from the impediments to the Issuing the money according to the Resolution of the 18th of March 1780, and from the daily expenditures for carrying on the war the Public treasury is at this moment left destitute of a Single Shilling and has large demands on it which have anticipated what will probably come into it for some months.
we are with the greatest respect Yr. Excy’s most obedt. Srts
James Madison Junr.Theok. BlandM. Smith
we have enclosed yr. Excy. a Copy of the agreement we have been necessitated to enter into in order to ensure and expedite a measure which we are Sensible is of the utmost importance to the State
